t c summary opinion united_states tax_court tommy c vasquez petitioner v commissioner of internal revenue respondent docket no 12517-09s filed date tommy c vasquez pro_se nicholas d doukas and timothy froehle specially recognized for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_1 unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules continued b the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure the issues for decision are whether petitioner is entitled to a dependency_exemption deduction and a child_tax_credit for his daughter background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioner resided in the state of california when the petition was filed petitioner and stacy marie kennedy ms kennedy were married in and the couple had a daughter gv in in or about petitioner and ms kennedy separated even though they have never formally divorced they have lived apart from one another with minimal contact ever since when they separated ms kennedy took gv and moved to wildomar california in riverside county petitioner remained in continued of practice and procedure for privacy reasons the court refers to minor children by their initials see rule a fresno where he continues to reside wildomar and fresno are approximately miles apart in the superior court in riverside county awarded joint legal custody of gv to petitioner and ms kennedy and physical custody of gv to ms kennedy the superior court also ordered petitioner to pay child_support which he has paid faithfully ever since provision was also made for visitation by petitioner in gv began attending elementary_school in riverside county during gv resided with petitioner in fresno for approximately days and with ms kennedy in wildomar where gv attended school for the balance of the year together petitioner and ms kennedy paid all or virtually all of the support for gv petitioner timely filed a federal_income_tax return for on his return petitioner claimed a dependency_exemption deduction and a child_tax_credit for gv petitioner did not attach--and ms kennedy did not sign--a form_8332 release of claim to exemption for child of divorced or separated parents releasing the claim to the dependency_exemption deduction for gv in a notice_of_deficiency respondent determined that petitioner was not entitled to either a dependency_exemption deduction or a child_tax_credit for his daughter the present action then followed a dependency_exemption deduction discussion3 in general a taxpayer may claim a dependency_exemption deduction for each individual who is a dependent as defined in sec_152 of the taxpayer for the taxable_year sec_151 c sec_152 defines a dependent to include a qualifying_child a qualifying_child must inter alia share the same principal_place_of_abode as the taxpayer for more than one-half of the year in issue sec_152 during gv resided with petitioner in fresno for approximately days and with ms kennedy in wildomar for the balance of the year thus for gv did not share the same principal_place_of_abode as petitioner for more than one-half of the year gv was not therefore the qualifying_child of petitioner for that year within the meaning of sec_152 however in the case of divorced or separated parents special rules determine which parent may claim a dependency_exemption deduction for a dependent thus sec_152 provides in pertinent part as follows we decide this case without regard to the burden_of_proof sec_152 special rule for divorced parents etc -- in general -- if-- a a child receives over one-half of the child’s support during the calendar_year from the child’s parents-- i who are divorced or legally_separated under a decree of divorce or separate_maintenance ii who are separated under a written_separation_agreement or iii who live apart at all times during the last months of the calendar_year and-- b such child is in the custody of or both of the child’s parents for more than one-half of the calendar_year such child shall be treated as being the qualifying_child or qualifying_relative of the noncustodial_parent for a calendar_year if the requirements described in paragraph or are met exception where custodial_parent releases claim to exemption for the year --for purposes of paragraph the requirements described in this paragraph are met with respect to any calendar_year if-- a the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year and b the noncustodial_parent attaches such written declaration to the noncustodial sec_152 dealing with pre-1985 instruments is inapplicable here parent’s return for the taxable_year beginning during such calendar_year in other words the noncustodial_parent can gain entitlement to the deduction if the custodial_parent executes a valid written declaration under sec_152 releasing the claim to the deduction the declaration required under sec_152 must be made either on a completed form_8332 or on a written_statement conforming to the substance of form_8332 114_tc_184 affd on another ground sub nom 293_f3d_1208 10th cir brissett v commissioner tcmemo_2003_310 pursuant to sec_152 the term custodial_parent means the parent having custody for the greater portion of the calendar_year and the term noncustodial_parent means the parent who is not the custodial_parent sec_1_152-4 income_tax regs provides that custody is determined by the terms of the most recent decree of divorce or separate form_8332 requires a taxpayer to furnish the name of the child or children the name and social_security_number of the noncustodial_parent claiming the dependency_exemption deductions the social_security_number of the custodial_parent the signature of the custodial_parent the date of the custodial parent’s signature and the year or years for which the claims were released see 114_tc_184 affd on another ground sub nom 293_f3d_1208 10th cir the exemption may be released for a single year for a number of specified years for example alternate years or for all future years as specified in the declaration sec_1_152-4t a q a- temporary income_tax regs fed reg date maintenance or subsequent custody decree or written_separation_agreement if the parents have split custody the parent with physical custody the greater part of the year is deemed to be the custodial_parent id in the superior court in riverside county awarded joint legal custody of gv to petitioner and ms kennedy and physical custody of gv to ms kennedy with petitioner being granted the right of visitation consistent with the court’s decree gv resided with petitioner in fresno for approximately days during and with ms kennedy in wildomar for the balance of the year thus ms kennedy was the custodial_parent and petitioner was the noncustodial_parent in see sec_152 sec_1_152-4 income_tax regs because we find that petitioner was not the custodial_parent during a form_8332 or its equivalent would have been required to qualify him for the exception in sec_152 no such documentation was attached to the tax_return and at trial petitioner candidly admitted that he was unable to secure a form_8332 or its equivalent executed by ms kennedy accordingly petitioner is not entitled to claim a dependency_exemption deduction for his daughter see miller v commissioner supra pincite chamberlain v commissioner tcmemo_2007_ and respondent’s determination must be sustained b child_tax_credit sec_24 allows a child_tax_credit with respect to each qualifying_child of the taxpayer as relevant herein the term qualifying_child is defined by sec_24 to mean a qualifying_child of the taxpayer as defined in sec_152 who has not attained the age of a taxpayer may also satisfy the qualifying_child requirement if the taxpayer establishes entitlement to the dependency_exemption deduction under the exception of sec_152 walker v commissioner tcmemo_2008_194 see himes v commissioner tcmemo_2010_97 gessic v commissioner tcmemo_2010_88 because gv was not petitioner’s qualifying_child under either sec_152 or the exception under sec_152 the qualifying_child requirement of the child_tax_credit under sec_24 has not been satisfied thus petitioner is not entitled to the child_tax_credit for and respondent’s determination must be sustained conclusion we have considered all of the arguments advanced by petitioner and to the extent that we have not expressly addressed any we conclude that none supports an outcome contrary to that reached herein to reflect the foregoing decision will be entered for respondent
